       2:19-cv-02165-SLD-EIL # 1        Page 1 of 8                                          E-FILED
                                                                    Friday, 21 June, 2019 02:30:22 PM
                                                                         Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
           Plaintiff,                   )
                                        )
 v.                                     )               CIVIL NO. 19-cv- 2165
                                        )
ESTATE OF JO ANN LORANCE, DECEASED; )
DEBORAH A. LORANCE A/K/A DEBORAH )
A. FINGER; ERIC JOHNSON; CITY OF PARIS; )
UNKNOWN OWNERS, INCLUDING               )
UNKNOWN HEIRS AND LEGATEES OF JO )
ANN LORANCE, DECEASED, UNKNOWN )
CLAIMANTS; AND LIENHOLDERS AGAINST)
THE ESTATE OF JO ANN LORANCE,           )
DECEASED, THE UNKNOWN CLAIMANTS )
AND LIENHOLDERS AGAINST THE             )
UNKNOWN HEIRS DEVISEES OF JO ANN )
LORANCE, DECEASED; AND NON-RECORD)
CLAIMANTS,                              )
                                        )
            Defendants.                 )

                                   COMPLAINT

      Now comes, the UNITED STATES OF AMERICA, by and through its attorneys,

John C. Milhiser, United States Attorney for the Central District of Illinois, and

Assistant United States Attorney David Hoff, and for its cause of action alleges that:

      1.      This is a civil action brought pursuant to 28 U.S.C. § 1345 to foreclose the

              hereinafter described mortgage or other conveyance in the nature of a

              mortgage (hereinafter called “mortgage”) and to join the following

              persons as defendants:
 2:19-cv-02165-SLD-EIL # 1       Page 2 of 8



       Estate of Jo Ann Lorance, Deceased; Deborah A. Lorance
       a/k/a Deborah A. Finger; Eric Johnson; City of Paris;
       Unknown Owners, Including Unknown Heirs and Legatees
       of Jo Ann Lorance, Deceased; Unknown Claimants and
       Lienholders against the Estate of Jo Ann Lorance, Deceased;
       the Unknown Claimants and Lienholders against the
       Unknown Heirs and Devisees of Jo Ann Lorance, Deceased;
       and Non-Record Claimants.

2.     Attached as Exhibit "A” is a copy of the Mortgage, Exhibit "B" is a copy of

       the Promissory Note secured thereby, and Exhibit “C” is the Notice of

       Acceleration.

3. Information concerning mortgage:

     (A) Nature of instrument:          Mortgage

     (B) Date of mortgage:              Ex. A, June 27, 1996

     (C) Names of mortgagor:            Ex. A, Jo Ann Lorance

     (D) Name of mortgagee:             United States of America acting through
                                        the Rural Housing Service or successor
                                        agency, United States Department of
                                        Agriculture, f/k/a Farmers Home
                                        Administration

     (E) Date and place of recording: Ex. A, June 27, 1996, Edgar
                                      County, Illinois

     (F) Identification of recording:   Document No. XX-XXXXXXX

     (G) Interest subject to the mortgage: Fee Simple

     (H) Amount of original indebtedness including
         subsequent advances made under the mortgage: $40,000.00
2:19-cv-02165-SLD-EIL # 1           Page 3 of 8



  (I)     Both the legal description of the mortgaged real estate and the common
          address or other information sufficient to identify it with reasonable
          certainty:

          1.   Legal description of mortgaged premises:

        A part of Lot No. 14 in James B. Crawford’s Addition to the
        Town, now City of Paris, described as beginning at a point on the
        North line of Madison Street in said City 10 feet 4 inches West of
        the Southeast corner of said Lot No. 14, thence West on said
        North line of Madison Street 60 feet, thence North 147.50 feet,
        thence East and parallel to said Madison Street 60 feet, thence
        South 147.50 feet to the point of beginning, excepting therefrom
        any of said real estate contained in the following described real
        estate: Beginning at the Southeast corner of said Lot 14; thence
        Westerly on the South line of said Lot 14 for 10.33 feet; thence
        deflect 89 degrees 32 minutes to the right Northerly for 226.33
        feet; thence deflect 88 degrees 23 minutes to the right Easterly on
        the North line of said Lot 14 for 9.75 feet to the Northeast corner
        of said Lot 14; thence deflect 91 degrees 28 minutes to the right
        Southerly for 226.72 feet to the place of beginning.

        Situated in Edgar County, Illinois.

        Parcel # 09-18-01-428-016

          2. Common address or location of mortgaged premises:

  401 E. Madison Street, Paris, Illinois 61944

  (J)     Statement as to defaults and amount now due:

          1. Date of Default is June 28, 2013.

          2. Payments which have become due under the secured note are in
          default and arrears in the total amount of $40,266.02.

          3. The total amount now due is $54,422.97 as of March 22, 2019, plus
          interest accrued thereafter, court costs, title costs and plaintiff's
          attorney fees. This amount due includes the total principal and interest
          due and payable, all outstanding advances and fees charged to the
          defendant’s account.
2:19-cv-02165-SLD-EIL # 1     Page 4 of 8



       4. The per diem interest accruing under the mortgage after default is
       $7.5791.

  (K) Name of present owners of the real estate:

       Estate of Jo Ann Lorance, deceased.

  (L) Name or names of other persons, in addition to such owners, but
      excluding any non-record claimants as defined in the Illinois Mortgage
      Foreclosure Law, Chapter 735 ILCS, Section 5/15-1210, who are joined
      as defendants and whose interest in or lien on the mortgaged real estate
      is sought to be terminated:

       1. Unknown Heirs and/or Legatees of Unknown Heirs and/or
          Legatees of Jo Ann Lorance, deceased, upon information and belief,
          may have an interest in the said property.

       2. Deborah A. Lorance a/k/a Deborah A. Finger, upon information
          and belief may be the known heir of Jo Ann Lorance, deceased, and
          may have an interest in said property.

       3. Eric Johnson, upon information and belief may be the known heir of
          Jo Ann Lorance, deceased, and may have an interest in said
          property.

       4. City of Paris, by virtue of a lien recorded on May 11, 2017 as
          Document No. 2017-00000892.

       5. Unknown Owners and Non-Record Claimants; Unknown
         Occupants, upon information and belief, may have an interest in the
         said property.

       6. Unknown Claimants and Lienholders against the Estate of Jo Ann
          Lorance, deceased Unknown Claimants and Lienholders against the
          Unknown Heirs and Devisees of Jo Ann Lorance, deceased.

       7. Any unknown heirs and legatees of Jo Ann Lorance, deceased, and
          may have an interest in said property.

       That in addition to persons designated by name herein, there are other
       person(s) who have or claim to have an interest in the mortgaged real
       estate which is not disclosed or record by recorded notice or
       proceeding, which would give constructive notice and who are more
2:19-cv-02165-SLD-EIL # 1      Page 5 of 8



       fully defined in 735 ILCS 5/15-1210, and whose interest falls in any of
       the following categories: (1) right of homestead, (2) judgment creditor,
       (3) beneficiary interest under any trust other than the beneficial interest
       of a beneficiary of a trust in actual possession of all or part of the real
       estate, (4) unrecorded mechanics’ lien claimant, or (5) any other entity
       or person who claims an interest in the Mortgaged Premises. That the
       name or names of these claimants and all such other persons are made
       party defendants to this action by the name and description of
       “Unknown Owners and Non-Record Claimants; Unknown Occupants.”

       Plaintiff’s mortgage constitutes a valid, prior and paramount lien upon
       the indicated interest in the mortgaged real estate, which lien is prior
       and superior to the right, title, interest, claim or lien of all parties and
       not-record claimants whose interests in the mortgaged real estate are
       sought to be terminated.

  (M) Names of defendants claimed to be personally liable for deficiency, if
      any:

       Not applicable.

  (N) Capacity in which plaintiff brings this foreclosure: as the owner and
      legal holder of said note, mortgage and indebtedness.

  (O) Facts in support of shortened redemption period, if sought:

       The fair market value of the mortgaged real estate is less than 90
       percent of the amount of the judgment requested herein and mortgagee
       hereby waives any and all rights to a personal deficiency judgment,
       and our right to administratively collect said amount, against the estate
       of the deceased mortgagor.

  (P) Facts in support of request for costs and expenses, if applicable:

       Plaintiff has been required to incur title insurance or abstract costs and
       other expenses which should be added to the balance secured by said
       mortgage.

  (Q) Facts in support of a request for appointment of mortgagee in
      possession or for appointment of a receiver, and the identity of such
      receiver, if sought:

       Not applicable.
       2:19-cv-02165-SLD-EIL # 1            Page 6 of 8



            (R) Plaintiff does not offer to mortgagor in accordance with Section 15-1402
                to accept title to the real estate in satisfaction of all indebtedness and
                obligations secured by the mortgage without judicial sale.

            (S)     Name or names of Defendants whose right to possess the mortgaged
                    real estate, after the confirmation of a foreclosure sale, are sought to be
                    terminated and, if not elsewhere stated, the facts in support thereof:

                  Estate of Jo Ann Lorance, Deceased; Deborah A. Lorance
                  a/k/a Deborah A. Finger; Eric Johnson; City of Paris;
                  Unknown Owners, Including Unknown Heirs and Legatees
                  of Jo Ann Lorance, Deceased; Unknown Claimants and
                  Lienholders against the Estate of Jo Ann Lorance, Deceased;
                  the Unknown Claimants and Lienholders against the
                  Unknown Heirs and Devisees of Jo Ann Lorance, Deceased;
                  and Non-Record Claimants.

                                     REQUEST FOR RELIEF

      Plaintiff requests:

     1. A judgment to foreclose such mortgage and judicial sale by the United States
Marshals Service;

       2.   An order granting a shortened redemption period, as applicable;

       3. That in the event the plaintiff is a purchaser of the mortgaged real estate at
such sale, the plaintiff may offset against the purchase price of such real estate the
amounts due under the judgment of foreclosure and order confirming the sale;

        4. That in the event of such sale and the failure of the person entitled thereto to
redeem prior to such sale pursuant to this Article, the defendants made parties to the
foreclosure in accordance with this Article, and all non-record claimants given notice of
the foreclosure in accordance with this Article, and all persons claiming by, through or
under them, and each and any and all of them, may be forever barred and foreclosed of
any right, title, interest, claim, lien or right to redeem in and to the mortgaged real
estate;

     5.   That if no redemption is made prior to such sale, a deed may be issued to the
purchaser thereat according to law and such purchaser be let into possession of the
mortgaged real estate in accordance with 735 ILCS, Section 5/15-1701, et. seq.
          2:19-cv-02165-SLD-EIL # 1      Page 7 of 8



     6.     An order granting possession.

       7.    A judgment for the amounts due and owing to the United States of America
on this promissory note and mortgage securing same as provided by law, including
unpaid balance, unpaid interest, interest on fees, escrow, titlework, and United States
District Court fees associated with this foreclosure matter, including but not limited to,
filing fee, recordings, United States Marshals fees and commissions, and publication
fees.

     8.     For a finding that the interests of all named defendants are junior and
subservient to the mortgage lien being foreclosed herein and the termination of
leaseholds, if any.
     9.    Such other relief as equity may require, including, but not limited to,
declaratory and injunctive relief.

                          ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure or other orders entered
herein provide for the following (pursuant to 735 ILCS, Section 5/15-1506(f)):

            i)   Judicial sale conducted by the United States Marshal or his
                 representative, at which the plaintiff is entitled to bid;

           ii)   Title in the real estate may be subject, at the sale, to general real estate
                 taxes for the current year and for the preceding year, if any, to be paid
                 by the purchaser, which have not become due and payable as of the
                 date of entry of the judgment of foreclosure, any special assessments
                 upon the real estate, and easements and restrictions of record;
2:19-cv-02165-SLD-EIL # 1       Page 8 of 8




 iii)   In the event a party to the foreclosure is a successful bidder at the sale,
         such party shall be allowed to offset against the purchase price to be
         paid for such real estate amounts due such party under the judgment
         of foreclosure or order confirming the sale.

                                       UNITED STATES OF AMERICA, Plaintiff

                                       JOHN C. MILHISER
                                       UNITED STATES ATTORNEY

                                       /s/ David H. Hoff
                                       David H. Hoff, IL Bar No. 1234072
                                       Assistant United States Attorney
                                       201 South Vine Street, Suite 226
                                       Urbana, IL 61802
                                       Tele: 217/373-5875; Fax No. 217/373-5875
                                       Email david.hoff@usdoj.gov
                                                                                                                                     #('u'E-FILED
                            2:19-cv-02165-SLD-EIL # 1-1                       Page 1 of 18
                                                                                                         Friday, 21 June,a
                                                                                                              tggo
                                                                        I

                                                                            96-000 -7 t€ 1          bl|                    2019 02:30:22
                                                                                                                                       FILEDPM
     LISDA-FmHA                                                             REBECCA R. KRAEIIER,              Clerk, U.S. District Court, ILCD
                                                                                                    EDGAR COITWTY RECORDEB

     Fofln F0rHA 1927- I ll-
     t   Rr:r.. I   l'94)                                                                                                             au8 $    0      tgss
      fhc r(rm ot rh^ MorrgISC *dt prcp edbyrhcOliccol
        -. c..xral C(,!nal. t.nilc(l Slllt. Dcpanmcnl
                                                          ol AEn'
     'l
     !{lirru   r .l rbc nrrrcrral rn lhc blxnk sPaccs was inscncd
          or unJcr Ih. d,rc.rioi, or Susan I - Pc?ra'
                            iror. Frrnrcr\ ltomc Adminisl.ation.
          r9I       s

,\,{,herever ttre'tords'Fatm?i3 l-l^'ne Adminisfafion,'

   'FnriiA' 'F'lral D', :,'rll.:.-.         i 'i: :l:i:r', or
 'RDA' appear tirere is hai:iJ siir:rirtl:td the wods
           'United States oi America'.               '


                                                                                 Position 5



                                                         REAT- ESTATE MORTGAGf, FOR ILLINOIS


                                                                            JoANN LORANCE,    divorced and not renarried.
                    THIS MORTOAGE is made and entered inlo by



                                          Edgar                                                         County. tllinois. qhose posl ofnce address is
         residing in

                                                                                                                       .lllinois      61944
              40I E.          l4adison
                                                                          through the Famrcrs Home Administration. United States Depanmenl
         herein called "Bonower," and the United States ot America actinB
         of Agriculturc. hercin called the "Govemment.''
                                                                                               promissory note(s) of assumplion agfeement(s)'
                wHEREAS Bonower is indebted tO the Govemment as evidenced by one or more
                                                                                    "note, which has been executed by Borrower' is payable to
         or any sharcd appreciur:on agr""lnent or r""up,ur",gr""-"n,. herein called
         theorderoftheCovernmenl,aulhorizes""."le,,rio-nofthesntircindebtednessaltheoPdonoftheGovemnrentuponanydefaulrby
         Bonower. and is described as follows
                                                                                              Annual Rote                          Due Dare of Final
                                                                                               of lnterest                            Installmenl
         Dute       rl lnstrunvnt                            Principol Amttunt

         Juae        27,     1996                            $40,000.00                        6.75"A                              June 27, 2029




                 (The inrerest rate for limited resource farm ownership or limited resource operating loan(sl secured by this instrument may be
          increased as provided in lhe Farme6 Home Administralioo regulations and lh€ note.)
                                                                                                                                   payment th€teof
                 And the nolc eviderrcc.i a loan to Borrower. and the Covemrncnl. il lny liinc. may assign the note and lnrure the
          pursuant lo the Codsolidaled Farm and Rurai Developmcnt Ac(. or Titlc v ol thc Houliing Act af 1949     or any olher $tatutc adminisrcred
          by rhe Farmcni Home Admini$ration,
         EXHIBIT            A                                                                                         FmHA 1927-      l IL (Rev'    I 1"94)
                 2:19-cv-02165-SLD-EIL # 1-1                     Page 2 of 18

                                                                    among olher thinBs, al all times when the note is held by the Govemment'
        And il is lhe purposc and inlent of this inslnrment that,
                                                                    wirhour insunnce of the nore, this instrument shall secure Payment of the
or in the evcor rhe covemment shoural..ign'ir,ir in.u.menr
                                                               instrument shall not secure paymenl of 1he oote or aitach to the debt evidenced
nole; bul when lhe nore is held by an rnsui holdcr, this
                                                                                         to secure rhe covemmenl aSainst loss under its insuraoce
ii"..ula lr, o. ,o,t. note and such dcbr shall constirure an indemnity mongage
conlract by reason of any defaull by Borrowet:
                                                                               principal and interest or oF any interesl credil and subsidy which
        And this instrument also secures lhe rccapture of any deferred
                                                         pursuant ro 42 U.S.C. S $ I47 2(8) or 1490a' resp€clively' or any arnount due under
may be gran ted to the Borrower by the Oovemrnent
                                                                      rsuant ro 7 U.S.C. $ 2001
any Shared Apprec iation8ecaplure Agre€menl enleted into P!
                                                        loan(s)   and   (a) at all times when the note is held by the Govemment, or in the event
        NOW. TTIER EFORE, in considcralion of lhe
                                                  without insurance    of  the payment of the nole, to secure prompt payment of the oote and any
 he Govemment should assign this instrument
                                                                      therein' inc luding aoy provision for fte payment oi an insurance ot other
renewal s and extensions thermf and any agreemeflts contained
                                                                holder' to secure performance of Bonower's agreement herein to indemnify as
charge, (b) at all timcs wh€n the nore is held by an insured
                                                                    the Govemm ent against loss under ils insurance contract by reason of any
securily for 6r,rr" x6v3nqes with interesl, and save harmless
                                                                             lhe prompt payment of all advances aod exPendimres made by the
defaull by Borro wer, and (c) in any evenl and at all times to secute
                                                              the performance ofevery covenant and agreemcnt of Bonower contained herein
Govemment. with interest. as hereinafler described, and
                                                                              mongage' assign' and warranl unto the Govemment the following
or in any supplem€n nry atreement, Borrower does hcr€tty convey,                                                                        County(ies),
 properly situaled in
                                         waiving all right  i      er and   by vinu€   of lhe homcslead   exemplion laws  of Illinois, to wit;
State   of ll!ioois.   herebY releasing and


             A par! of Lot No. 14 in Jaroes B' crawfordrs Addltion to the Town'
                       of Parls, described as beginning at a Poinr on theofNolth
             "oi-Ciay
             IlDe of lradison street in said ctty 10 feet 4 inches west       the
             southeast corner of sald Lot   No. 14, thence t'tesr on sald North line
             of Madlsoo street 60   feet, thence Norrh 147'50  feet,  thence East
             ana p.tuff.f to said I'ladlson Street 60 feet, thence South 147'50
             feet^ to the Polnt of beglnoing' excePting therefroro any of sald
             real estate iontalned i-n the following described real estate:
             BeBintring at the SourheasE corner of sald l'ot 14; thence Westerly
             on the SJuth llne of said Lot 14 for 10'33 feeE; thence deflect 89
             degrees 32 ninutes Eo the right Northerly for 226'33 feet; thence
             deil-ect 88 rlegrees 23 minutes to the riSht Easterly on lhe Noltb
             l1ne of sald iot 14 for 9.75 feet to the Northeast corner of said
             Lot 14; thence deflect 9l degrees 28 rnlnutes to the right SoutherLy
              for 226.72 feet to the place of beginnlng'
              PREIN:         09- 18-01-4 28-016
              2:19-cv-02165-SLD-EIL # 1-1                       Page 3 of 18

                                                         prducls' gra:el'-3il:9as' coalor olh€r minerals)' intercsts' easements' herediumeots
rogethe. with all righls (rocludiog lhe rights to mioing
andappunenancesth",.rn,ou"long,n!,',i,","nt,llu"s,.anaprofirsthereofandrevenuesandirrcomethcrefrom'allimprovementsand
                                                                                        but not limited !o' ranges' refriSeralon'
                      o, 1u,",                 or reasonably necessary to rhe use thereof, including,
;;;;ip;;;.y       "..,         "n".t "dih"."top""t'u'"a ot nn"nced in whole or in pan wilh loan funds' all watet water righls' and water
clothes washers, clortes aryers' or carpetin!
                                                             to eonower by vinue of any sale, lease, hansfer, ccflveyance' or condemnation
rrock Denainins rhercro. -a att paym"irs ii""ny tim" o*lng
                      inlerest theiein-all of which are herein cslled
                                                                      "the Propeny";
           ii.i*r
"i""rlo".ToHAVEANDToHoLDthepropenyuntotheGovemmentanditsassignsforeverinfeesimple.
                  "t
         BORROWER for           Boro"",'r."rl, gl";*er's   heirs, cxecurors, adminisrrators' successors and assigns WARRANTS THE TTTLE
tothepropertytotheGovemmentagainslall}swfulclalmsandd€mandswhatsoeverexceptanyliens,encumb{anccs'easemgnts'
                                                                        as follows:
,"...r"i*nr, -               specificihercinabovc' and COVENANTS AND                AGREES
                                                                                                               and ssve harmless the
         ( I ) To pay promptly when J*
                 "on"eyances                 inO"Uttantts to lhe Govemment hereby secured and to indemoify
                                         'ny
                          tor, ,na"r,t, inruon"" ofpaymenr ofrhe note by reason of any default by Bonower. At all times when thc note
Govemmenr against
                      "ny                            to make payments on the nole to the Govemment' as collcction agent for the hotder'
is held by an insured holder. Borower shall continui
          (2)TopaytheGovemmentsuchfeesandotherchargesasmaynoworhereafterberequiredbyrcgutationsofrheFarmersHome
Administration.
                              the Govemment' to make additional monthly paymen(s of
                                                                                       l/12 of the estimated annual taxes, assessments,
          (3) lf required by
                                                               premises
insurance premtums and olher charges upon the mongag€d                    .  ^
                                     *" ir-i'*rJ   uv  rhi dor"m*.nt,    rh. covernmenr     may ar any timc pay any other amountt including
         (4) Wherher   or nor  rt
                                   "           iiens,i.qu,rea ner.in lo be pard  by  Bonowef    and not paid by Borrower when due. as well as
advances for paymenr or prlo,
                                  "nolorirnioi                            ;f rhis linc. as advances for Borrower's account. All such advances
any cosls and expense.      r," pr"r"rr'"ilon, pror*tioi, -.nf-cement
                           to
.t,"ttu"",in,.,",.".theratebomebytheno(ewhichhaslhehighestinterestrale' prior and/orjunior liens. in addition to any advances
           (5) All advances by the covemment, including advanies for paymcnl of                                                to thc
required by rhe rerms of the nore, as descibea ty tnis
                                                       ini.rmenr. with interest shalibe immediately due and payable by Bonower
                                                          ,n" to,est note and shatl be secured hereby No such advance by the Govemment
covemment withour demand a the pl-ale J"rignur"a in                                                                           nole or any
                                                                to pay. Any paymem made by Borrowcr may be applied on the
shall relieve Bofiower from br€ach of BorTo*-ar,, aouan"n,
                                                                  the Covemment delermines'
rndebtedness lo the Govemment secured hereby' in any order
           (6) To use lhe loan evidenced t'y the notc solely for  purposes authorized by the Governmeot'
          (?)Topaywhenduealltaxes,liens'judgments,eDcunrbrances.andassessmenrlawfullyalGchingtoorassessedagainstthe
                                                                    water, warer righrs, and waler stock penaining to or reasonably
 property, including all charges and assessmenis in connecrion with
 necessary to the us€ of the real propeny described above, and
                                                               promptly deliver to the Govemmenl withoul demaad re€eiPts eviderrcing
 such payments.
          (8)TokeeptheproPerlyinsuredasrequircdbyandunderinsurancepoliciesapprovedbytheCovemmentand,atitsrequest'to
 dcliver such policies lo lhe Govemment.
          (9)Tomaintainimp,o,",*t.;ngood,"PairandmakerePairsrequiredbylh€CovernmentioP€ratetll€PropertyinaSoodand
                                                                              and home maoagement plans as lhe Govemmcnt frcm time
 husbandmafllike manner: comply wrth fa.rn'con."ir"tion pr""tices ind farm
                                                                    permir waste, lessening or impairmenl of the security covered hercby'
 ro iirn" mry prer"rib.: and not ro abandon the propeny, oriause or
                                                                        any timber, gravel, oil, gas, coEI, or other minerals except as may
 or. wirhouithc wrinen consent ofthe Govemment, cut, remove, or lease
 be necessary for ordinary domestic purposes.
           ( l0) To comply with all iaws. ordimnces' and regulations affecting the
                                                                                        propeny'
           (ll)  To pay or reimburse the Govemment for expenses          reasonably  necessary   or incidental to the protectiofi of the lien and
 priority hereof afxl ro the enforcement of or the compliance    wirh the provisions hereof   and of the aote and any supplemenrary agreemerr
                                                                       ofividence  of rirle lo and surv€y ofthe property' costs of recording this
 1*herher uefore or afrsr default), inctuding but not limited to costs
                                                          courl cosls, and  expenses of  advertising,  selling, and cooveying the proP€rty'
 and other instrumenb, attoroeys' fe€s, lrust€es'   fees,
                                                                                                                    pmpeny nor any ponion
           (12)  Excepl as otherwise provi&d by the Farmers Home Administration regularions' neither the
                                                                                                     or olhenvise, wilhoul lhe writlen consent
 thereofor interest thirein shall be leased, assigned. sold, transferred, or encumbered voluntarily
                                                                                                              including bul nol limiled to the
 of the Governmenr. The Gov€mment shall h-ave the sole and exclusive righls as moflgagee hereunder.
 powcr to grunr consenrs. panial releases, subordinarions. and satisfaction. and   no insured holder shall have any tighl, title or inlerest ia ot

 to the lien or any benefits hereof.
           (t3) Arall reasonable times the Govemmcnr and its agenrs may insPct the proPerty to ascenain whelher the covenanb and
 agrecmeflts conlained hetein or in any supPlementary agreement are being performed
           ( l4) The Govemmenr may (a) adjus( rhe inleresa rate, payment, lerms or balance due on the loan,
                                                                                                                   (b) incfease the mortSage by
                                                            principal balance,  (c) extend or d€fer the malurity  of, and renew and reschedule
 an amount equal !o deferred inrerest orl  rhe outstanding
                                                    or any indebtedness  lo lhe  Covernmenl   secured  by this insttument.   (d) r€lease any pany
 rhe payments on, the debl   evidenced  by the note
                                                                                                                              subordinatc its lien,
 who is liablc under the nore or for rhe debt from Iiabitily to (he Govemmenl, (e) release ponions of lhe Propeny
                                                                                                                         and
                                                                                                                               lien or lhe Priority
 and (f) waive any other of irs rights under this inslrument. Any aod all this can and will be done without affecting
                                                                                                                           the
                                                                                                                            by this inskument
  of this inslrumenl or Borower's or any orher pany's iiability to the Govemmenl for payment ofthc note or debt secured
                                                                                                               by  lhis instrumenl   unless the
  or Borrower's or any other pany's tiaUitiry io th" Gor"r.rfn"nt for paym€nr of     the no(e or debl secured
                                                                                                        once or often-in  erercising  any right
  Govcmrncnl says otherwise io writing. HOWEVER. any fortrearafice by        the Covemnrenl-whether
  or rem€dy under this   inst.ument, or otherwise afforded by  applicabie law, shall nol be a waiver of or preclude  thc exercise  of any such
  righl or reinedy.
                2:19-cv-02165-SLD-EIL # 1-1                        Page 4 of 18

         (15}lfatanylimeitshallaPPealtothecovemmcntthatBorrowelmaybeabletoobtainaloanfromaproductiondedil
                                                                                    rates and terms for loans for
                                                       cooperalive or private credii source, at reasonable
association, a Federal land bank, or orier responsible                                                                            amounl
                                                          ,i'r. covemmenr's requesr, apply for and accept such loan in sufficient
similar purposes and p"rioos oi rime, ioil*"",
                                               *irr ,pon
                                                                                        lo be purchased in a coopc.ative lending  ageocy
                                                     ana ro pay for any stock necessary
ro pay the nore and any indebreoness s-eiu'J hercby
     *nn"?i:l                                                                                        personal propenv, or other securilv
'^              H?;tilllorllno", .uu              defautr under any orher real esrare. or undcr anv
                                       "onsriure                      by Bonower.    and default und€r any such otrcr sccurity instrument
                                                  executed orassumed
instrument held or insur"a uy rt" cor"mi.,"ni and
shall constitute default hereundcr.
          (17)sHoULDDEFAULTocculiotheperformanceofdischargeofanyobligationinthisiostrumentors€curedbythis
                                                                                                    parties namcd
                           nu.Ju, aorrowel die or be declared incomperent, or should any one of the
                                                                                                                                                     a5
insrument, or should the p"ni.,
                                                              insolvenr, or make an assignment for the b€nefit of crcditors' the Govemment,
Borrower be dischargeo in uantruptcy-o-r aaai"r"a "n
atilsoption,withorwirhoutnotice,may:(a)declaretieenrtreamountunpaidunderthenoteandanyindebtednesstothcGovemment
hereby secured immeaiatety oue ana pal'autl, tii
                                                                                                                            mai ntenance
                                                 r* ,t" *"ount of Bonowir incur and Pay reasonable exPenses for rcpair orwithout    other
                                                                                by ir and  production  of this instrumenl.
of and take possession              or""irt;'p;;;;, (c) upon applicarion                             proPerty with the usual powers of
                        "i..p..r"
evideoce and withour notice oi hearing of said
                                                   application, have a receiver  appointcd   for the
                                                                                       (e) enforce any and att oth€r righls and remedies
                       (al forecto'" ttti"in***nt'ut pto"iaed herein or by law' ind
receivers in like cas"s,
rrrovided
o'""      heretn or by prescnl or future lsws
       ""i'i"riin"'0,;';;;;;;;;;;;                                      rollowins order ro rhe pavment ofi (a) costs ard expenses incident
                                                sate shau be apptied in rhe
                                                        (bjany prior liens required by law or a competent coun to.be so paid, (c) the debt
to enlbrcing or complying witfr tfre provisions hereof,                                                                  by law or a comp€lent
                                                                s"cured hereby. (d) inlerior liens of record rcquircd
evidenced by rhe nore and ait rndeltedness io tt " Goren]r"nr                                         lo or insured   by  the Govemment' and
coun ro be so paid. (e) ar rtre ooremmlniis tpiion.
                                                       *y other indebtednesi of Bonower       owing
(DanybalancetoBorrower,Attoreclosufeorothersaieofalloranypanofthepropeny.lheGovemmentaoditsaSentsmaybidand          on any debts of Bonower
ourchase as a strang",            puy,i" Go*."rtt share of the purchas€ price by crcditing such amount
                         "nornuy
i*ing to o, inrrt"Jby rhe Government, in the order prescrlbed above'                                                               any stalute of
           ( 19) Borower agrees tlat rie Govemmeni will
                                                             not be bound by any presenl or future Slate laws Prescribing
                                                                                                                                     charge' as a
                                                                may by rcgulation impose, including the interest rate it       may
 limirarions or limiting lhe coodition, *hi.h,h. Gor"-ment                                                                            stare laws'
condirion of approving a transfer       ,il;;;";;;.       n"\, Borro.vur. B-orrower expressly waives the benefit of        any such
                                     "f                 " ,ay Iawfully do so under Staie law, the benefit of   all State  laws (a)  providing for
 Boraower hereby ,vaives, to lhe tuttes;;;tl"nt'Bonorre,                                                        for    deficiency   judgment   or
 valuarion, appraisal, homesread - .r"rpJo" .t il"
                                                         pro;ny. (b) ;rohibiring maintenance of an       acrion      a
                                                                                        (c) allowing   any  right of red€mption    or  possession
                                                                   may be brorfht' or
 limiring rhe amounr rhereof or the time within which such action
 followingaoyforcclosuresale.so,.o*".,t*}.","uyrelinquishes,waiv",-d.on,.y.allrights'inchoalcolcoosummate'ofdescent,
 dower, cunesy. aod homestead.
                                                                                                      finance the Purchase' construclion or rcpail of
           (20) tf any part of lhe loan fol which this irsltumenl is given shall be used to
                                                                           'ih€  dweuiog")    and if Bonower    inteods to scll or rent the dwelling and
 propcny ro be us€d a,       o*n"r-o"riiJ a""iiing O.r.in ""lled
                          "n                                                                   authorized  to act  for-Botrorver will' afrcr rcceipt of a
 has obrained the Gov"-*.n,', aon*n todo so(i)
                                                            neither Borrower      nor anyooe

 bona fide offer, refuse to negotiale for fie srle or rental ofthe
                                                                     d\Iclling or will othe'wise make unavailable oI deny the dwelling to 8[yone
 becaus€ of race, coio( ,.tig,on, scx, nltiJ,,aiotigin, ag", t'"aicap
                                                                              oi familial status' and (b) Bonower recognizes as illegal and hereby
                                              tu"ip, i5 *r"t"e uny ,"sr.icti'" "o'enams on lhe dwelling relating to race' color' religion'
                                                                                                                                                      sex'
 disclaims, and will not comply with
                                         "t
 national origin. age, handicap or familial status'
                                                                                                                          any loan proceeds be used for
            (21) Bonowcr funh.,              it u, ,t t*n(s) secured by this instrumcnt will be in defauh should
                                     "gr.a,          "                                  or ro the conversion of    wctlands   lO produce an agricululal
 a Dumose Ihat witl contribute tO excessive erosion Of highly erodible land
 commodity. as funher exPlained in ? CFR Pan 1940, Subpan G' Exhibit
                                                                                      M'
                                                           jresenr r.gutarions of the Farmers Homc Administraton, and to ils future regulations
            (22) This insrrument rr,arr *irl1e"i to rt"
 nor inconsistenl with the exPress Provisions hereof'
                                                                                                                         and addressed. unless and until
            (23) Nolices Siven h€reuldcr shall be sent by certified mail, unless otherwise re4uired by law,
                                                                     of      Covemment      to Farmers   Horne  Administration    at ChampaiSo' Illinois
 orher address is design"r.a in nori.. ,o given, in the case            the
                                                                                                                                         (which normally
                                   "                     shown    in lhe  Farmers    Home   Admioist'alion    Finance   Of  ice records
  61820, and in thc case of Botrowet ar rhe"address
  will be lhe same as the Posl office address shown above')'
                                                                                                                     is held invalid' such invalidity will
             (24) lf any provision of rhis insrrmenr or applicaion thereof to any person ot circumslances
                                                                                     given effect without the invalid provision or application' afld to
  nol affect other proviSions or applications of the instrurneot which can be
  that end th€ provisions hereof are d€clared to be scverable'
                  2:19-cv-02165-SLD-EIL # 1-1                                  Page 5 of 18

                                                   sel Bonower's hand(s) and seal(s) Ihis
                                                                                                                                         27   rh
         lN wITNESS wHEREOF tsorrower has hereunto

day of        June                                       ,   19   96

                                                                                      /s/Jo Ann Lorance
                                                                                                           raANN LORANCE
                                                                                                                                                        -(sEAL)
                                                                                                                                                             (SEAL)


                                                                    tFno*rro"norn,
STATE OII ILLINOIS
                                                                               .t-l   l

COUNTY OF                EDCAR                                             )
                                                                                                                          .a   Notary Public, do hereby cenify tha(
                         JAC(    ASHER

              JoAr\N       LORANCE                                                        and                                                                           '
                                                                                                                                                   before me this day
                                                      names are ,rbr"rib.d lo th" for"going insfumenl' appeared
personally known to me to be the same persons whose                                                      voluntary act'                              for the uscs and
                                             sealed and delivere d the said inslrument is their free and
in person and acknowledged that they signed'
purposes therein set fonh.

                                                                                                      of                                             AD'    19   96
         Given under my hand and official seal this
                                                                                                day                 -4e
                                                                                                                                   --,

 (SEAL)
                                                                            /s/Jack Asher

                                                                                                           -"I                                         Norary Public




 My commission exPires




 !Ptint.                                           ha nlotteolals   and   th' nolat'\'btneoth   lhei'' signalur's
           stantp t)t   t)pa|rita lhe nom.s   of




                                                                                               ++taaaaaata.tsa.t as++9 l}.laa
                                                                                                   .lorTICItrISEAL"
                                                                                           1
                                                                                           ta rEmxY nJAO(  ASI{ER         a
                                                                                                      SLIC SttIE OF Ituto6:
                                                                                                                          lg0am


                                 e6-&o 75 e g                             6147            ttggs              A 4f .u. rrr,w
                                 NTRECCA.          R.   KRAIUEn., EDGAR COI'N'IT                  RECORDER
            2:19-cv-02165-SLD-EIL # 1-1                               Page 6 of 18
IEDA-Fmll^
Fotm FmHA I94G16                                              PRO}IISiORY NOTE                                                 -il,t       0l       1gg0
(Rev. 4-91)

TYPE OT LOAN                                                                                                STATE


               RH                                                                                           COUNTY
                                                                                                              EDCAR

                                                                                                                              090




                                                                                           Dat.         19 96 .    JUNE 27                      ,
                                                                                         "Bottowrr") joindy rnd
   FOR VALUE RBCEIVED, thc undcrdgncd (whcthct oac or mor' DGttonL hercin cellcd           Hqm! Adminitmti'ol,
 *rfii       ,iffi;;4.;;*    of thi unit'.d srrto of Arncricr, rc'tiag thio,rgi th. F.tmc$
              il;-f
                                                                            et                         ir   of6cc in
                                                                                                                       DANVILLE       ILLINOIS
 Unitcd Strrcr Dcpertmcat of A$iculturc, (hlrcin c.llcd thr "Gavcttrm'nt'r)



                                         FORTY THOUSAND AND OO/                t00
 TTIE PRINCIPAL SUM OF

 oOLfAr,S 13           40.000.00                                                                ),   pl'r   TNTEREST on thc UNPAID PRTTICIPAL              of

  SIX       AND THREE QL{AR                          PEnCENT
                                                                            j-:u-    %) PER          ANNUM.
                                                                  (
                                                                      ---


                                                                                                      uring onc ofrhrcc
 Prymcnt of thc raid PdaciPal end lnrcrcst rhell bc es egrccd bctwccn rhc Borrowcr rnd thc Govcrnment
 akcrnetivcr er indicercd bclo* (chccl om)



 trr.         principd ead lnrcrert peymcnr rhdl bc dcfcrrcd, Thc interest rccrucd to                                                               19-
 .hzll bc eddcd to rhe Princicel Such            rc* Priacipel rnd letcr eccrucd Intcrcrt $rll k pryeblc in                                          rcguler-
 l;iJ#fi;ill;:;;.                   ;'ffi;;      i"di".i.Jil rt r"r u"to*, Borrou,er eurhorizer thc covcmmcnt !o                   .nt.!   rhc ro,ount of
                                                                  "
 ruch ncw Principal hcrcin I                                                     end thc   rmount of ruch rcgulu in*dlrncnrr in rhc bor bclorr,
 whcn lrch amountr hrvc bccn dctcrmiocd
                                                                                                             --'

 !    II.     P.ymcnt of Inlcr'lt thdl aot bc dcfcrred instellmen$ of accrucd lnletcrr $all bc peyeblc on thc
                                                                                                                         -                          19-,
 of crch                                      begiariq on                                  ,   19-,          rhrough

 priaciprl:nd btct accru.d ht tc$ lhdl bc peid io                                    inrtellmcntr er indkercd in thc box bclorv;

 E!   llt.    p.yrn    ng,   .h1l   noc bc dcforlcd.   Princigd   ud larcror Adl      be   pdd       in-                     inrrrllmcatr er indicrred
 ia   tla bor 6ctog:

                                                                  -
 t          251 . 00                                                                 JULY 27                                               ,   19 96 ,.nd

 '
 I
       253 '     00                                                  thctc.flc' on ttt. - :lIE-    of t"ch ----Y9!fI--
 until thc pR.INC|PAL               ud   INTEREST rre fully pdd .rccp! thrt che PINAL INSTALT I{ENT of rhc catitc indcbtcdn4r
                                                                                      THIRTY_THREE                            JJ
                if not rcooer peid, rhdl bo dur rnd PAYAELE
 cvidcnced hcrcby,                                                               (                         ) YEARS
 from thc DATE of thir !{OTE The conridcretion hcrcfor   rhdl NpPott rny {E"nctrl  modifying rhc forcgoin3  rchedulc
 ofprymcatr,

EXHIBIT B
                                               r")                            Posation 2
                                                                                                              o              FmHA 194G16 (Rcv. 4-91)
          2:19-cv-02165-SLD-EIL # 1-1                     Page 7 of 18


                                                                              thc loen shell bc edvuccd to th'.Boltowlr
lf lhc  tot..l rmount ofrh. lo.n it not adv'nccd 't thc rirnc of lou cloring'                                              "
                                             d"r.--.nt.    App.or.l  o! th" 6or"r.,-.nt is mandecory providcd rhc advucc ir
!.oucrr.d bv Borrowcr end .pp-r.a fy-,fr.                                                     ofcrch         from  irs acturl
:::::::; ;1.:;,;;.",-,,,,r,Ii*a i"-ii.'t"*--.,,.'i,,li.ri         .ldr accruc on  thc emo,nr         advancc
                                   i*."r. i..-*.'   1",1".r,..   thc Govcrnmrnt to cntcr tht :mount rnd      drr' o(          edvrncc ia
f.::::'rffi'r'.'.li:    '.".".                                                                                         ',ch
thc Rccord    of Advances.

Paym.n!ofPrinciP.}lndintcrc'!rhlllbceppliedineccotdenccwithFrnHAecco,rnringproccdurcsinc{fcctonthcdltcof
rcccipt of thc peyment.     u"*o*.. a"lt ;;t;;"                       in accotd:ncc ''ith Fmlii
                                                                               rcguletions in cffcct whcn a letc
                                                            "i"tgt'
chargc   it lstcrscd.
                                                                                     anv lrm' of thc option of Borrowcr' Rcfundr
Prcozvmcntt of schtd,rlca insteDrn.ntsr o' any Pottion lhct'o( mey bc madc        '!
                                                                 Srisr al or,i,. Ferm"., Homc    Administretion accordins to rhc
::"*:l:::"":;;,:.;";";;;"il;ij,I";;(rc;R
ili."lIi rl^i,'t.;t;. ;l'i[;.;;.y-;:;i o{ in,.,.,,, i"              rppli.d in accordrncc with FmHA rcgulerionr end eccounting
proccdurcs in cffcct on the darc ofrcccipt of P'ymen!3'

                                                                               thc Govctnmcnt asrigns lhc notc and inrutcl thc
Borrosr.r {rcca tLet thc Covcrnmcnt at rny tittr' mey esrign.this notc ^lf                                      to pey torhc
peymcnt thrrcof, en<l in .uch       ,t o1,g-; lh" noto it'not ield by thc G.ov'rnm'nt Borrowcr ihall conlinu'
                              "-r.,                                           end intcrcst ar schcdulcd hcrcin'
Govcrnmcnt, es collccnon zgcnt to. ,i. i"tiatt, At instellments
                                                                 of frincigal

                                                                by Borrowcr may' rr th',oPlion^of thc Govcrnmlnt' b' rcmittcd
If this notc ir hcld by rn insurcd lcndcr. prcpeymcnls mldc
bv thc Govcrnmenr ro thc holdcr prolniii-ir,'"r*p, [o, final p.ymcnt,
                                                                             b" r...,n.d by thc Govcrnmcnr end rcmittcd to rhc
;ili] ; ..i1,.;.'J.;l;; ;;;":. b..lir'o,        .n  rnnual  instellmcnt  duc datc basis. ihc cffccri"c detc of anv PrcPlvmcn!
                                                                en rnlu.l inrrallmcnr duc darc beris rtrdl bc !h' drtc of thc Pt!'
rcraincd .!,d rcmitrcd by rt. cor..nilni io if,. iofa.t on
                                                                    ro which rhe holdcr is cntitlcd accruing bctwecn thc cffcctiYc
D.vmcn( by Borrowcr. enci ,rr" c-.."ltr.r,'*iii p.y-ii" ln,.r..a
                                                             checl  to thc holdcr'
i"i"'"il"l *.rt fr.p.y-.n, rnd rhc drtc of     thc Trcerury

                                                                                     hc/shc is,.inablc ro obtein rufficicnt crcdit clsc'
CREDIT ELSEWHERg CERTIFICATIoNT Borrowcr hcrrby ccrtifics.ther                                                                 cooP?'a'
                                                                eni  te'm"  takitig into consrderrtion prcveiliag privetc
whcrc to fin.ncc his/hc, rcrud n".a,'"t '"*^"Ut"          ratts                                                           'nd rhc loen
                                                                                                                          th:!
tivc tarcs end tc rm s i -..:
                        :          hi,/;; .;;;;;,y         i"t- r".i. fo, ,i-il^'" putpo" '   rr  l 2c ri ods of timc rnd
                              "".,
cvidcnccd hcreby sh.rli 'or ':cd solely for p'.rrposcs atrlhorizcd by thc
                                                                           Go'crnmcnl'

                                                                                     pLrrchrs'd or rcfinanccd,tn wholc or in pert
 LEASE OR SALE ()F PROPERTY: tf rht propcrty conttructcd' impro'cd'
 .+irh cbc loen evidrnccci hcrcby i, 1riit-"f""""i"d          with  an option to pu"h.st'  12i lc:scd or rcnkd wrthout oPtion lo
                             .l:ng 3 y"-"1"t tfl rold or tirlc is othcrwi'c con'cycd voiun:'.:lv or tnvoluntrrily'
                                                                                                                   th' Govcrnm'n(
 rru.ch..sc for . 11161 '
                    J.. .,- '-. ina.ut'ancss c'idcnccd h"rcbv immcdiatclv      d,e end pavroi'
 ;;;t,';il";
 REFINANCINGAGREEMENT:Eorrowcrhcrcby{rcct!oProvid.pcriodicliaalcielinformerionarrcquertcdbythc     from e responriblc
         lf rt eny :rme ir lhdl rpp"., to th. iorirn^.n,,i., Borrow.r m.v bc ubrc to obrein r loen
 Goycrnmenr.
                                                                                for simipr p,"postr end pcriod of time' Borrowcr
 coopcrltivc or privarc crcdrt iou.cc a't'rc.!onablc retcs end tcrms for loens
 will, at thc Govcrnmcnt , *au",,. "prri?"; ;;;;;;l;';             t; ruffrcicnt :mount ro oav rhis notc in full end if thc lcn&;
                                                                     end the prcccding or"r'"oh shrll not epply to anv comJ<cr
 is e coopcrativc. to .,r!' : \r .ny n..il,it, stock Thir para3taph
 sisning rhis norc p-,-*        '. a"",,;;;6i;;;t';;;;tt";;";        of lslg to comP'' ': -' .lciicrcnr rcpevnrcnr ebihrv o{
 othcr !rndaraiSncd P..son:   s,


 CREDITSALEToNoNPRoGRAMBoRRowER:Thcprovisionrofthcparegrrphscnrirhd.CrcditElsewj.rcrtCcrrilice.
 tion," and "Rcfinancing eg,..rn.n,:i'do not lf iri      pto-i"oty noit ""p'it'ntt in ''holc o' perr P'ym'nl fot ProP
                                            "pply   'hi'      ,'"p....n.d fy ,i,. ","-,,ro'u notc wes mede ro thc bor.ow'r '! 'n
 clty purch.s.d from rhc Govcrnmcn, ."i iiiii.'f*,i                                 .nd ,.g,1,,,.,"r promulgetcd !hc(cund.r.
 nonp.ogrrm borrower ,-rndrr       Titlc V of rhc iousing Acr oi tglg, ..   .-"nd.i.
                                                                           pcrform rny cotct"rt ot {'cch'nl hcrcundct rhell
 DEFAULT: Fdlurc to pry when due rny dcbr cvidcnccd hcrcby or
 .onrrirurc dcf.ult under rhis ,'rrr.ri*,-'.'.irii   ;;'i; ir;-..r.l c,idcncing r dcir of Borrowcr owihS to, inrur'd ot Gu.''
                                                                                                                           th'll
 enrccd by thc Govtrn*.n, o.                 o,t..*ir. ..l",ing,o such . debti.n"d dGfeult ,ndcr any ruch olhcr in'truncnl
                                                                                                                     eny Pe1 of
                                "..u.,ng'o,           oeretirr,    th" Go".--",,t   ar itr option      d"l"tc ell or
 conrtilu!. dcfault hcrcundcr. UP9Ntitrt;'!il;                                                    "tty
 eny such indcbtcdncrs immcdietcly duc and peyablc'
                                                               to thr repayment (recapturc) of subsidy Sr.nted in the form of
 suBstDy REpAyMENT AGREEMENT. Borrowrr agecr accouni iJ s.ttled by sal' of thc srcurity Dropcny' rcfi!8,,ci,1,
 intelcst credits. Subsrdy will U. ,"p.iJ rfr"n tfr" borr6*er's
 ".1'iii'^'"Ti,i t u-"ni *,rr u"                i" a"coroaice with rcgularions in etfcct at ihc tim. of scttLmcnt. Rccaptura ir
                                   "a]cultei
                                 ind can cqual all, aome or ltonc bui ncvet exceed thc amount of srlbdidv rcccived'
 ;;#;;;;;"y;pprecistron
                                                            madc o! insu.rd by the GovernmeDt putluant to thc Titlc v of thc
 ThiB Nore is Sivrlr as evidencs ot a loan to Borrower
                                                                      thc "T1PE oF L.AN" block sbow. This Notc sh'll b'
  Hou,ins Act of 1949 and ro, trr" ivi"-oilo"i "" i. i"ai"rt"a in             and to its furure re8ubtions not irconsistert with
 subjcct ro rhc presenr rcSulatiols "i   li"i"l."ri    Home   Administration
 the cxgt€ss ProvisioDs hercof.
                                                                                                            of prcgr8n
  wARNING: F&ilur to futty disclose accurstc and trubful fimncial infomration !nay-Is9l1 in the tcrmistion
                                                                                                    regulstiom, 7 CFI
  sssiit nce curcntly tetns rec€ivcd,     t'iiftii iiili Jn ti* pt"gr- assisrancc      unaer uspe's Debarment
 Prd 3017.
         2:19-cv-02165-SLD-EIL # 1-1                    Page 8 of 18

Pr.raBtrtcnt. Prolcat, end aoticc arc hcrcby waivcd.
                                                                  /s/Jo Ann Lorance
                                                                                                                        (sEAL)
                                                                          JoANNI,ORANCE            (BOR.ROY/ER)
                                                                                                                        (sEAL)
                                                                                                 ICA-BORROWER)

                                                                         4OI E.   MADISON ST REET

                                                                         PARIS, ILLINOIS 61944




                                                      RECORD OF ADVANCES
                            DATE                  AMOUNT                 DATE                AMOL'NT              DA E
                         6/21 /96           (8)   t                                  (15)    r
 2   t                                      (ei I                                    (15)  I
 3   t                                     (r0) r                                    (17)  t
 4                                         (rr)   t                                  ( 18) t

 5   !                                     {r2)   t                                  (r9) t
 6   t                                     (13)   I                                  (20) I
 7   t                                     (r4)   I                                  1.21)   t
                                                                            TOTAL   IIf.m
                                                                                      o US Gdvt'4D.nPinlinoOrrr*'9956t*46/4O179




                                 o                          Posirion 2
                                                                                      )
                                                                                                    FmHA I 940-16 (Rcv. 4-91)
                          2:19-cv-02165-SLD-EIL # 1-1                            Page 9 of 18

                                                                                                       Rura       )evelopment
    USDA                                                               United States
                                                                       Department of
                                                                                                                  SeNic in g
                                                                                                       C e ntrali zed
                                                                                                       P.O. Box 66827
                                                                                                                               C e nter


                            Rural                                                                      St Louiq MO 63166
                            Development                                Agriculture                     (800)7934861 (Vobe)
    Committed to the future ol ruBl communiles                                                         (8OO) 438-1832 (TDD|TTY Heaing   lhpired Only)or
                                                                                                       (s14) 45744sO (FAX)
     CERTIFIED MAIL
     RETURN RECEIPT BEOUESTED

         JO A LORANCE
         506 CONNEL',Y            ST
         PAAf    S                                rL      519   44-L545



    SUBJECT: NOTICE OF ACCELEBATIoN OF YoUFI MORTGAGE LOAN(S); DEMAND FOR PAYMENT OF
             THAT DEBT; NOTICE OF INTENT TO FOBECLOSE: AND NOTICE OF YOUR OPPOBTUNIW
                       TO HAVE A HEABING CONCERNING THIS ACTION

    Dear Jo A LoFANCE
     PLEASE TAKE NoTEthat the entire indebtedness due on the promissory note(s) and/or assumption
    agreement(s) which evidence the loan(s) received by you from the United States of America, acting
    through the Uniled States Department of Agrlculture Rural Housing Service (RHS), formerly Farmers
    Home Administration, is now declared immediately due and payable and demand is hereby made on
    you to pay this entire indebtedness. lf payment in full is not made as demanded herein, the RHS
    intends to enforce its real estate mortgage(s) or deed(s) ot trust given to secure the indebtedness
    by foreclosure of ils lien(s) on your house.


    AsselLnille-lnberlsI                      Date of lnstruments                              Arrgld
                     73                                    06 /2'1    /96                                40000.00
*                    65                                    09   /t5/08                                    3855.00




This acceleration of your indebtedness is made in accordance with the authority granted in the
above-described instrument(s). The reason(s) for the acceleration of your indebtedness is (are)
as follows:
                     MONETARY DEFAULI




The balance of the account is                 $ 31519.76  unpaid principal and
$    824.s0               unpaid interest, as of  06/28/73,   plus additional Interest accruing at the rate
          4
of $ s . 4 3 0               per day thereafter, plus addilional advances to be made by the United States
for the protection of its security, the interest accruing on any such advances, fees, or late charges,
and the amount of subsidy to be recaptured in accordance with the subsidy Bepayment Agreement.
EXHIBIT C



            To   ile
                                              ,.oo   ,"
                                                          ""   Iili   llllflfi'Jl3iX"'i11;noiJ,",."o   ,""0",."
                       a complaint ot discrimination write USDA, Office ol Civil Rights. Programs, 3OO 7th Street SW, Room 4OO (Stop
                                                                                                                                     9430).
      washinglon, Dc 20250-9410 o. call (866) 632-9992 (voice). (202) 401-0216
                                                                               ODD/n'v Hearing lmpafed only) or (2oiy zeo-ao+s lnexy
              2:19-cv-02165-SLD-EIL # 1-1                    Page 10 of 18




 Unless full payment of this indebtedness is received within 30 days from the date of this letter, the
 United States will take action lo foreclose its lien on your house and to pursue any other available
 remedies. Payment should be made by cashier's check, certified check, or postal
 money orders payable to the USDA/BD and mailed to the following address:

                                         USDA-Rural Development
                                         P.   o.   Box   7   9017 0
                                         St. Louis,           Mo 6 317 9 -017   0


lf you submit to the United States any payment insufficient to pay the account in full or insufficient
to comply with any arrangements agreed to between the RHS and yourself, the payment WLL NOT
CANCEL the effect of this notice. lf insufficient payments are received and credited to your account,
no waiver or prejudice of any rights which the United States may have will result and the RHS may
proceed as though no such payments had been made.


YoUR RIGHT To A DlsCUsSloN wlTH FHS - You have the opPortunity to discuss this decision
to accelerate your loan(s) with a RHS official or have an administrative appeal hearing before the
foreclosure takes place. This is an opportunity to discuss why you believe the United States is in error
in accelerating your loan(s) and proceeding with foreclosure. lf you desire to have an informal
discussion with an RHS official or have any questions concerning this decision or the facls used in
making this decision, you should contact this office in writing. The request for an informal discussion
must be sent to the undersigned no later than o7 /13/13 Requests which are postmarked by the
U. S. Postal Service on or before that date will be considered as timely received. You also have the
right to an administrative appeal hearing with a hearing officer instead of, or in addition to, an informal
discussion with this office. lf you request an informal discussion with an RHS official, and this does
not result in a decision in which you concur, you will be given a separale time ftame in which to
submit your request for an administrative appeal. See the attachment for your appeal rights.)

YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING - lt you do not wish to have an informal
discussion with an RHS official as outlined above, you may request an administrative appeal with a
member of the National Appeals Division Area Supervisor, no later than 30 days after the date on
which you received lhis notice. Requests which are postmarked by the U.S. Postal Service on or
before that date will be considered as timely received as requesting an administrative appeal.
Please include a copy of this letter with your request.

 lf you fail to comply with the requirement outlined, the United States plans to proceed with foreclosure.
You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or commercial lender or
otheruise paying your indebtedness in full; (2) selling the property for its fair market value and applying
the proceeds to your loan(s); (3) transferring the loan(s) and property to an eligible or ineligible
applicant with RHS approval; or (4) conveying the property to the Government with RHS approval.
Please contact our Centralized Servicing Center office at 1-800-793-8861, if you desire to satisfy your
loan(s) by one of the above methods.
                2:19-cv-02165-SLD-EIL # 1-1              Page 11 of 18




You cannol be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract). You cannot be denied a loan because all or a part of your income is from a public
assistance program. lf you believe you have been discriminated against for any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C.2O25O.

You cannot be discriminated against in a credit transaction because you in good faith exercised your
rights under the Consumer Credit Protection Act. The Federal Agency responsible for seeing this law
is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Default Management toll free at 1-800-793-8861
or 1-800-438-1832 (TDDfmY Hearing lmpaired Only), 7:00 a.m. to 5:00 p.m., Monday through Friday,
Central Time. Please refer to your Account number when you write or call us. Thank you.




                                        UNITED STATES OF AMERICA
                                        B'



                                             /s/Toni L. Carter



                                       Toni L Carter
                                       Acting Director of
                                       Bankruptcy/Foreclosure/Direct Loss Mitigation Sections,
                                       Rural Development
                                       United States Department of Agriculture



Date:    o6/28/13
Attachment
CC: State Office

This letter was mailed certified and regular mail   on   06/28/13
    2:19-cv-02165-SLD-EIL # 1-1                                         Page 12 of 18




                                                   APPEAIS BIGHTS ATTACHMENT


                                                                                                       you rnay
lryou beliBvo the deoision dBcrlbod ln lh€ atached lgttor of the tacts uled in thls case are in orror,
pursue ary otallol tlle follo\ring threo opions.




OPnON        1   - RoconFldolqllqn



tf )rou   haw quesl'Ens oomerniflg this decision or dre tactE us€d in makir€ il                   ad    desks lutth€r explanation'                               I


you   .uy wiL  this office to roquest reconsideratioa, Thers ls no oost ,or rocon.idsration. This writt6n                                                        I


requestnEt be received rc later than 15 calendar dayE lrom the d6ts o, ttl6 attaohed leter. You must
pressnt any new Informalion, evidence andlor possible altorndtivos a,org with you' roqucst' You may
atip *,ia inionmt pro"*ss and Eelect oos ol the lollowing tvto options. I you do, you will automatioally
waive your tfuht to rcconsid€ratloo.



oPTltN       2-   Msdhtion


                                                                                         (ADR) ol the issues
Yoo l€vo the right lo requcs{ ,nsdiation or olllsr form6 ol altormuve disputo resolurion
in this d€cislon:you  oEy  have to Wybtlhe     costol   @iation.   llyou.equest medlation  oI ADB, and
rosources are svailabh, Bu.al oowloprnorn wlll partlcipats in lhe mediation or ADB pfocess. To reglast
medialbr or ADR, you mustwrito tho Bulal Dovolopmont State Dirocior (seo revBrso sido)' The wdttoo
mtice must be postmai(ed by you no lat€r than 3o ooigndsl days lrom ths date of thb leltEr. Medlatiott and
ADR & not tske lhe daco oI, or limlt yoor rights to,ao dppsalto the NatlonalAppcals OMsioo (NAO);
howswr, a llAD appeal hearitE tlould bke dace atcr mediation. You may skip medialbn and roqu€st ao
a0pealtnaring, Howwer, in doing so, you willautomatloslly waive your rights to mediation and mconsld€Iation,


OFTION 3 - Foquost slt Appoal



You may requost an opp€81 hearing by lho Natlooal Appeals Divlslon (NAD) Iather than recomHeratioo
or rnediabn, Thero b no cost for an appeal, A rcqus8t for an app€al must bo posttnajked within 00 days lrom
ttE date on which yo! recGived this lettsr. You must wrile the Assi$tant Ollootor ol the NAD (see rsvorse sida)

'tlle appea, hsaring will gongrally be held within 45 days ol {le receipl of your requcst.

You or your represer{atile or courBel may conrad thls offlce anytimo du(ing roguler otlice hours h tl)€ 1 0 day6
fullolvlng the rooeipt ol your request ror a hearing to obtaln copigs of rolevarft, oon-cor id€ntial matorial oll your
accoufi. You represenlative or colll1sal stEuld havc youl wdtlen authofization to .eprosent yoo and revl€w
your acc{ur rcconlE.

You may reqoest a toleconlolence hoorlng or a personal meeting with 6 Heatiflg Otficar. You may havo a
representative or counselwith you at these heatings 6nd may presad youl ov,m wilnesBeB. A any tirns belore
the rchoduled hsadrE yo! rr}ay aho rBqugrt that the Hearing Ofiicer makE a dschbn witlEut a healiru, If you
do, the Hearing Offio€/s decision will bs bosed on tho Rur8l osvdopmed fllg, any writlqn stalemenb or
evHsncs you rnay provido and any addttlgnal lt{orm8tlon lho Hgaring Oflic€rdeoms nocessary.

                     t,sDA    16   .n oqllal oplo.tunlly Podddl ond emdoy€{,

                          r*sh lo li,o a Ctvll Rl€ht3 Drollom iornplahl ol dls.rlni€llon. corB€li lh. USOA Rogtam Dkcilnhsllor CoopLhl Form, lolrld
                     t t!|,
                     on0r€ 6t l,lD:/r^r,wv.s!crr!dq {ot /domptrlnl-lEinu-aElr{mt, or sl any lr$M o,flce, or otll (EEg 532'90S2 lo t€quo*l lhe fo,m. You rnoy
                     ak, lrfu . 6t r oonr.lni,r ! l ol lh. loaoomloo .61u3.rsd ,r rh. brm. sed y!{r complded ,({ryhld to.m o. lenor b           by rull d u.s.
                     fr€padrnat oi &ric{dl&s, ol,oclor. Ctte. d Adiudicaion, 1400 hdopondrnos Avs|luo, s.W., Wo$bston. D.C. 20AFSt4l0.      'n lry ,aq (202)
          (.o.,i!,   6S&74alc. dndl al pro0ram.lntal(!@u6(brov,
     2:19-cv-02165-SLD-EIL # 1-1        Page 13 of 18




To lequeot recangideratlon, Bend a    Eitten rcqueBt    t.o:

                 UNTTED STATES DEPARTMENT OF AGRICULTURE
                     CENTBALIZED SERVICING CENTEB
                   OEFAULT MANAGEMENT BRANCH, FC 2I4
                     43OO GOODFELLOW BLVD, BLDG 105
                           ST. LOU IS, MO 631 20


1o lequest mediation, send a wrLtten requeet to the Etate office
add-re6a below, with a copy to the addresa abovc.


                     ILLINOIS STATD OFTICE
                     USDA - Rural Development
                     2118 West Park Court
                     suite A
                     chaq)aign, IL 5l821-2986




Io request an appeql, send a wrltt€n .rsque6t wlth a co!,y ot the
decision letter !o the addre8a belowr


                    U. S. DEPARTI'IENT OI AGNICULTURE
                    National App6als Divj,sion
                    Eastorn Regional Offioe
                    PO Box 68806
                    hdianapolis. Indiana 46268
                     1-800-541-0t57
                   2:19-cv-02165-SLD-EIL # 1-1                         Page 14 of 18

                                                                                               Rura      )evelopment
 USDA                                                       United States                      Centralized Servicing Center
                                                                                               P.O. Box 66827
                       Rura                                 Department ol
                                                                                               St. Louis, MO 63166
                       Development                          Agriculture                        (8oo) 7%a861 Uoice)
 Comfiitted to lhe fulrre of rurc| communities                                                 (80o ) 4:t8-18s2 (TDD/1rr/ Heanhg lmpaned Only)ot
                                                                                               (314)4574450 (FAX)
  CERTIFIED MAIL
  BETURN RECEIPT REQUESTED

       JO A LOBANCE
       401 E MADISON ST
       PARIS                                         aL   619 44




  SUBJECT: NOTICE OF ACCELERATION OF YOUF MORTGAGE LOAN(S); DEMAND FOR PAYMENT OF
           THAT DEBT; NOTICE OF INTENT TO FOBECLOSE; AND NOTICE OF YOUR OPPOBTUNITY
                 TO HAVE A HEARING CONCEBNING THIS ACTION

 Dear Jo A T,oFANCE
  PLEASE TAKE NoTEthat the entire indebtedness due on the promissory note(s) and/or assumption
 agreement(s) which evidence the loan(s) received by you from the United States of America, acting
 through the United States Department of Agricullure Rural Housing Service (RHS), tormerly Farmers
 Home Administration, is now declared immediately due and payable and demand is hereby made on
 you to pay this entire indebtedness. lf payment in full is not made as demanded herein, the RHS
 intends to enforce its real estate mortgage(s) or deed(s) of trust given to secure the indebtedness
 by foreclosure of its lien(s) on your house.


AeceulUlunbcrcI                          Date of lnstruments                            Amount

                                                   06   /27 /96                                 40000.00
                                                   09   /15/08                                   3855.00




This acceleration of your indebtedness is made in accordance with the authority granted in the
above-described inskument(s). The reason(s) for the acceleration of your indebtedness is (are)
as follows:
                HOIIETARI DEFAI'LT




The balance of the account is            $
                                      31519. 7           6unpaid principal and
$824.50                  unpaid interest, as             of
                                                  06/28/13, plus additional interest accruing at the rate
of$s.esoa                   per day thereafter, plus additional advances to be made by the United States
for the protectlon of its security, the interest accruing on any such advances, fees, or late charges,
and the amount of subsidy to be recaptured in accordance with the Subsidy Repayment Agreement.



                                                    Web: httpi/l^rww. rrJrdev.usda. gov
                                        'USDA is an equal opportuhity provjder, employer and lender.,,
         To lile a complaint ol discrimination write USDA, Office ot Civil Rights, Programs. 3oo 7th Street SW, Room 4Oo (Stop 9430),
   Washingtoh, DC 20250'9410 or call (866) 632-9992 ryoice). (202) 4Ol -0216 ODD/fry Hearing lmpaired OnV) or (202) 720-S046 (FAX)
              2:19-cv-02165-SLD-EIL # 1-1             Page 15 of 18




Unless full payment of this indebtedness is received within 30 days from the date of this letter, the
United States will take actron to foreclose its lien on your house and to pursue any other available
remedies. Payment should be made by cashier's check, certified check, or postal
money orders payable to the USDA/RD and mailed to the following address:

                                         USDA-Rural Development
                                         P.o. Box ? 9017 0
                                         st. Louis, Mo 5 317 9-017 0

lf you submit to the United States any payment insufficient to pay the account in full or insufficient
to comply with any arrangements agreed to between the RHS and yourself, the payment WILL NOT
CANCEL the effect of this notice. lf insufficient payments are received and credited to your account,
no waiver or prejudice of any rights which the United States may have will result and the RHS may
proceed as though no such payments had been made.


YOUR RIGHT TO A DISCUSSION wlTH RHS - You have the opportunity to discuss this decision
to accelerate your loan(s) with a RHS official or have an administrative appeal hearing before the
foreclosure takes place. This is an opportunity to discuss why you believe the United States is in error
in accelerating your loan(s) and proceeding with foreclosure. lf you desire to have an iniormal
discussion with an RHS official or have any questions concerning this decision or the tacts used in
making this decision, you should contact this office in writing. The request for an informal discussion
must be sent to the undersigned no later      than  01/13/t3     Requests which are postmarked by the
U. S. Postal Service on or before that date will be considered as timely received. You also have the
right to an administrative appeal hearing with a hearing officer instead ot, or in addition to, an informal
discussion with this office. lf you request an informal discussion with an RHS official, and this does
not result in a decision in which you concur, you will be given a separate time frame in which to
submit your request for an adminishative appeal. See the attachment for your appeal rights.)

YOtrR RIGHT TO AN ADMINISTHATIVE APPEAL HEARING - lf you do not wish to have an informal
discussion with an RHS official as outlined above, you may request an administrative appeal with a
member of the National Appeals Division Area Supervisor, no later than 30 days after the date on
which you received this notice. Flequests which are postmarked by the U.S. Postal Service on or
before lhat date will be considered as timely received as requesting an administrative appeal.
Please include a copy of this letter with your request.

lf you fail to comply with the requirement outlined, the United States plans to proceed with foreclosure.
You may avoid foreclosure by ('l) refinancing your RHS loan(s) with a pnvate or commercial lender or
otherwise paying your indebtedness in full; (2) selling the property for its fair market value and applying
the proceeds to your loan(s); (3) transferring the loan(s) and property to an eligible or ineligible
applicant with RHS approval; or (4) conveying the property to the Government with RHS approval.
Please contact our Centralized Servicing Center office at 1-800-793-8861, if you desire to salisfy your
loan(s) by one of the above methods.
                 2:19-cv-02165-SLD-EIL # 1-1             Page 16 of 18




You cannot be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract). You cannot be denied a loan because all or a part of your income is from a public
assistance program. lf you believe you have been discriminated against lor any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C. 20250.

You cannot be discriminated against in a credil transaction because you in good faith exercised your
rights under the Consumer Credit Protection Act. The Federal Agency responsible tor seeing this law
is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Default lr/anagement toll free at l-800-793-886.1
or 1-8OO-438-1832 (TDDffTY Hearing lmpaired Only),7:00 a.m. to 5:00 p.m., Monday through Friday,
Central Trme. Please refer to your Accounl numberwhenyou write orcall us. Thank you.




                                        UNITED STATES OF AMERICA
                                        B'



                                              /sffoni L. Carter
                                                                                     t,


                                       Toni L Carler
                                       Acting Director of
                                       Bankruptcy/Foreclosure/Direct Loss lvlitigation Sections,
                                       Rural Developmenl
                                       United States Department of Agriculture



Date:    06   /28/73
Attachment
CC: State Otfice

This letter was mailed certified and regular mail   on   06 / 2B /   73   .
     2:19-cv-02165-SLD-EIL # 1-1                                         Page 17 of 18




                                                  APPEAI.S RIGHTS ATTACHMENT



 you balievE thg deaision d€cdbod in lhs a[ached lettot orlhe
tf                                                                                Lcls   aEod io thls oa36 are in srror, you may
pursue any orallolllle following three oFions.




OPnON { ' Reconsidoratlon


lf ),gu hsvo questions ooncerning this deciEion or [le lacts us€d in making it ald desko ,urther
                                                                                                 .&lanation,
you may write ttrls offce lo requeEt reconakl€latio[ Thorc ls no oost lor r€oonsidstation. This wrilion                                                          I

requeeimust be receiwd no latsrthan 15 calendar days1rom tiedateolthe attaclpd l€ter. You must
pIeosnt aIIy rte lnformation, evldonce ard&r poeciblo alt€ffEtiws along with you' requost' You may
it<ip ttis iniornalproce$ and select on6 olth€ icllowing t'po options, lt
                                                                          you do, you will aulomalioally
waiw your right lo ,ecoEidctatlon.


oPTION   2. M€dlatio[

                                                                                         (ADR] ol the issues
You llayo the right to requost m€diation or otlsr foImE ol altornadve disputo resolution
in this decision.- You rnay have to Py  fo, lhe cosl of modiafion, ltyou requBst medlation otADR, and
rosourc,€s ars aYailabl€, Ru.al Dovdopmsm wlll panlcipate in lhe medialion or AOFI
                                                                                       pro'ess' To requast
riedation or ADR, you must writo th€ Bural Dov8lopmont State Diroctor (soo leverso sidg) Tho v/ritten
notice must be posrnarl@d byyou no late, thsn 30 oaisndal days lrom tho dale olthis letlEr. Mediation and
ADB do not tako the daco ol, or llmlt your igltts to, an appeal to the Natlonal Appaals DMs'lon (NAO);
howBvor, a NAD appaal healing $lould bke dace allQr mediation. You may sklp modiatbn ond toqusst an
apoeal tlearing. Ho$lcver, in d;ing60, you willautomalioslly waive your gl s lo m6di6tion and rcoonsldoration,



OfrnON 3 - fisquost a'l APPasl


you rnay requ€st an appesl he3rillg by rho Nallonal Appoals Divis,on {NAD) ralhar than reconsideration
or msdiatbn. There b no cost for an appesl. A rcqr.rgst Ior an app€al mugt be postrElked withkt 90 days tom
thc date on lrhbh you rocaived tlie leltsr. You must wile thB Assi6tant 0ll6otor olthe NAD (see r€r,/erse sida).

 Tll€ appcal hsaring wll gonsrally lre held within 45 days ol the re{6ipt ol your reqrosl

 You oryou( r€preEerdatile or counsel may conbact thls otffce Enytimc during rogular oflice houm ln d)3 1o dayB
 lDllo,hgthereceiptolyourrequ€st,orahearingtoobtalncopiesofrcl€varlt,non-confrCentialmatgrialonyour
 accourt. You rep;esenlative of cotlt]sal stpuld haw your wri[on eutiErizalion to represent yoo And revlaw
 your account l€codE,

 You may reqrest a teleconlcrenco lEadng or a personal r$eeting with a Hoadng Oflicor, You may havo a
 represe ative or counsol with you 6t the6€ hqarings 6nd may P'reser{ your own w0nes8eB. At any tima belore
 tt|e scheduled hearirE you tnay also rcquo8t that th9 Hoaling Olficer make a d€cibioo willtout a hgatitE, lfyou
 do, the Hearing Ofioor's decisiofl will be basod on tho Rural Devclopment flo. any wri&sn slatements or
 evHencE you nlay proviro 8nd ary additlgnal lnlormallon lh€ Hearing Olticer de€ms nocessary,

                  t sLtA   is    oqoot oplo.lualty !.0r.16l   .id   .mFloy€r.

                  I ro! dsh     io nh d   Ci{l   Rbnt   rolraE complahl.f dl6cdmiDllon. codidd,. lh6 USOA Prc$orn Ob.rlrninEllorr CompLlnl Fom, ldrd
                  0r&16 at HFrfu$,w.€rcr.uld!.gor,tbrlplalnl_l8in0_qEulml, or sl.ny ISDA.,ttk , or oau (866) 632.1062lo r€qro6l 0L r6m. You lnty
                  .ho ilIll, c bll.r oonldrill{ oll ol li6 lotornbtlm ,.{!c.l€d ln tho bm. Ssnd your mmplolod r{lnpalnl torrn or Isllor lo [6 by ,nall .! U.S.
                  D.partnenl ol Agdcolturd. Dlroclor. Olfln. oa Adjudiorron, 1,{00 lndoporx,Ell.s Av€i{o. S.W., WGr'hdon. O-C. 2025G9410. 0y fd e01
      (.or r.s,   68GZL2 d .ma,l el pro0lomJnla}!@.rd.{ov.
     2:19-cv-02165-SLD-EIL # 1-1             Page 18 of 18




To iequeEt   reconsideratlon.    aet1d   a written reque6t to:

                 UNIIEO STATES DEPARTMENT OF AGBICULTURE
                       CENTBALIZED SERVICING CENTEB
                   OEFAULT MANAGEMENT ETIANCH, FC 2l4
                       43OO GOODFELLOW BLVO, BLDO IO5
                             sT. LOUIS, MO 8120


Io tequest nediation.  send 6 written requeot !o tbe Etate       gffice
addresa belorr. with a copy to the add!€ss ab6v9.

                     IIJIJINOIS STATE OTSICE
                     USDA - nural Dcvelopnent
                     2118 West Park Court
                     Suite   A
                     Champaign,    IL    51821-2985




Io request an appeal, send a wrltten rBque6t with a co!,y of the
declsion l€tt€r to the addtess bel,ow!


                     U. S. DEPARTMENT OT AGNICUI]IURE
                     National AppeaLs Dl"vislon
                     Eastorn ReEional Of,fLoe
                     PO Box 68806
                     Indianapolis. hdiana         46268
                     1-800-541-0457




                                                                          I
JS 44 (Rev. 02/19)
                                  2:19-cv-02165-SLD-EIL # 1-2                      Page 1 of 2
                                                                           CIVIL COVER  SHEET                                                                                             E-FILED
                                                                                                                               Friday,
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings       21papers
                                                                                                                                    or other   June,     2019by02:30:22
                                                                                                                                                     as required    law, except PMas
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required Clerk,     U.S.
                                                                                                                                      for the use of theDistrict
                                                                                                                                                          Clerk of  Court,
                                                                                                                                                                   Court for theILCD
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I.UNITED
   (a) PLAINTIFFS
         STATES OF AMERICA
                                                                                                              DEFENDANTS
                                                                                                            ESTATE OF JO ANN LORANCE; DEBORAH A. LORANCE A/K/A
                                                                                                            DEBORAH A. FINGER; ERIC JOHNSON; CITY OF PARIS;
                                                                                                            UNKNOWN OWNERS, INCLUDING UNKNOWN HEIRS AND
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Edgar County, Illinois
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
David H. Hoff, AUSA, United States Attorney's Office, 201 South Vine
Street, Suite 226, Urbana, Illinois, 217/373-5875


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure action against the property located at 401 E. Madison Street, Paris, Illinois 61944.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         54,422.97                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/21/2019                                                              /s/David H. Hoff, AUSA
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)   2:19-cv-02165-SLD-EIL # 1-2                    Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
